ITEMID: 001-77674
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF YÜKSEKTEPE v. TURKEY
IMPORTANCE: 4
CONCLUSION: Remainder inadmissible;Violation of Art. 6-1 (composition of the State security court);Not necessary to examine Art. 6-1 (other complaints);Pecuniary damage - claim dismissed;Non-pecuniary damage - finding of violation sufficient
TEXT: 4. The applicant was born in 1958 and lives in Germany.
5. The applicant was a civil engineer and a partner in a company. He was also acting as an automobile commissioner in his spare time.
6. In the course of an operation carried out against the activities of an illegal organisation, namely the Islami Hareket Örgütü (the Islamic Movement Organisation), the applicant was arrested and taken into custody together with Mr A.A. while they were leaving the applicant’s house on 28 November 1995. It appears from the arrest protocol that the police officers were following Mr A.A. who was suspected of being a member of that organisation.
7. On the same day, the applicant’s house was searched. According to the search and seizure protocol drafted by the police officers and signed by the applicant and his wife, the police did not find anything illegal or incriminating.
8. Between 28 November and 11 December 1995, the applicant was interrogated and confronted with a number of suspects. The applicant claims that he was beaten and given electric shocks during this time.
9. On 11 December 1995 the applicant was examined by a doctor at the Bursa Forensic Medical Department who did not find any signs of illtreatment on the applicant’s body. The report mentioned that the applicant complained of a bruise on his left eye and of having been given electric shocks.
10. On the same day, the applicant was brought before the prosecutor when he denied the accusations against him and claimed to have given his statements in custody under duress. He was then brought before a judge at the Istanbul State Security Court who ordered his detention on remand.
11. On 27 December 1995 the public prosecutor at the Istanbul State Security Court filed a bill of indictment against the applicant, along with two other suspects, accusing him of providing the Islamic Movement Organisation with financial support by forging licences and plates for stolen cars and, subsequently, selling them. The prosecutor requested that the applicant be convicted and sentenced for membership of an illegal organisation under Article 168 § 2 of the Criminal Code.
12. On an unspecified date the criminal proceedings against the applicant and two other accused commenced before the Istanbul State Security Court.
13. During the proceedings the applicant refuted the accusations against him. In particular, he challenged the authenticity of the documents in the case file claiming that some of them had been replaced. In support of his argument, he claimed, inter alia, that the search and seizure protocol was torn and that therefore the police had drafted a new one and made him sign under his wife’s name. In his final observations on the merits, the applicant also stated that he had been forced to sign his statements in police custody.
14. On 9 September 1996 the applicant was released pending trial.
15. On 13 February 1998 the Istanbul State Security Court convicted the applicant of aiding and abetting an illegal organisation, under Article 169 of the Criminal Code, and sentenced him to five years’ imprisonment. In its decision, the court noted, inter alia, that there was no evidence that the applicant had taken part in any armed or unarmed activity of the organisation in order to be considered a member of that organisation. However, the court was not convinced that the applicant did not know that, through his constant financial relationship with Mr A.A., he had been helping the organisation.
16. On 22 April 1998 the applicant appealed against this judgment. In his appellate petition, the applicant submitted, in particular, that the police documents relied upon by the prosecution did not reflect the truth. In this regard, he stated that the documents drafted by the police in Bursa were torn and replaced by the police in Istanbul. The applicant further claimed that he was coerced into signing the documents drafted by the police. Finally he pointed out that the police had not found a single book concerning political Islam in his house.
17. On 15 April 1999 the Court of Cassation upheld the judgment of the first-instance court in so far as it concerned the applicant and quashed the remainder of the judgment.
18. The Government informed the Court that on 9 February 2001 the Istanbul State Security Court decided to defer the sentence of the applicant pursuant to Law no. 4616 on Conditional Release, Deferral of Procedure and Punishments.
19. The relevant domestic law and practice in force at the material time are outlined in the following judgments: Özel v. Turkey (no. 42739/98, §§ 20-21, 7 November 2002) and Gençel v. Turkey (no. 53431/99, §§ 11-12, 23 October 2003).
20. By Law no. 5190 of 16 June 2004, published in the Official journal on 30 June 2004, the State Security Courts have been abolished.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
